DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 3, 6-8, 13-15, & 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over DeVerse (U.S. Pat. # 9,470,563) in view of Kavaklioglu et al (U.S. PGPub # 2007/0010900).
Regarding Independent Claim 1, DeVerse teaches:
A method for operating a sensor, the method comprising: 
sensing, at the sensor (Fig. 6A Element 600 and column 21 line 57 through column 23 line 6.), changes in intensity of a magnetic field of a magnet affixed to a monitored asset to produce sensor data (Fig. 6A Elements 500 & 600, the magnet rotating in the fluid meter and the sensor, respectively. See column 21 line 57 through column 23 line 6.), wherein the monitored asset is disposed in a non-metallic liquid or solid medium, and wherein the sensor is disposed outside of the non-metallic medium (Fig. 5 Element 500 and Fig. 6A Element 500. See column 21 lines 43-53.); 
analyzing, at the sensor, the sensor data to produce feature information (Column 22 lines 12-27.); and 
providing the feature information to a predictive algorithm to generate prognosis information indicating an occurrence of a known condition of the monitored asset (Column 22 lines 12-27.).
DeVerse does not explicitly teach:
indicative of vibration of the monitored asset;
Kavaklioglu teaches:
indicative of vibration of the monitored asset (See paragraphs 0031-0032 & 0036.);
It would have been obvious to a person of ordinary skill in the art to have included the method of analyzing the sensor data to produce feature information indicative of vibration of the asset as per Kavaklioglu for the system of DeVerse & Kavaklioglu since it allows for providing efficient fault analysis and prediction of various assets in the system (See DeVerse, col.26, In 24-26, Kavaklioglu, para. [0031],[0032]).
Regarding Claim 3, DeVerse & Kavaklioglu teach all elements of claim 1, upon which this claim depends.
DeVerse teaches
DeVerse & Kavaklioglu do not explicitly teach wherein a second magnet is affixed to the monitored asset, and sensing changes in intensity of a second magnetic field associated with the second magnet using a second sensor.
However, DeVerse in a different embodiment discloses wherein a second magnet is affixed to the monitored asset, and sensing changes in intensity of a second magnetic field associated with the second magnet using a second sensor (See column 25 lines 11-17. "In further embodiments, a plurality of magnetic field sensors 600 can be placed near the fluid meter 500 to detect a direction of the fluid flow. For example, a first magnetic field sensor 600 can be placed in the plane of rotation of the magnet in the fluid meter 500. A second magnetic field sensor 600 can be placed outside of the plane of rotation of the magnet in the fluid meter 500").
It would have been obvious to a person of ordinary skill in the art to have included the method of sensing changes using a second sensor as per the other embodiment of DeVerse for the method of DeVerse/Kavaklioglu since it allows for deriving the fluid flow direction (See DeVerse, column 25 lines 17-19.). It would have been obvious to a person of ordinary skill in the art to have arrived by routine experimentation at including any number of magnets and sensors for the measurement of changes in intensity for the method of DeVerse/Kavaklioglu since it allows for failure-proof measurements of assets features.
Regarding Claim 6, DeVerse & Kavaklioglu teach all elements of claim 1, upon which this claim depends.
DeVerse teaches determining an expected value for each of the one or more features over time (col. 24, In 65 L col. 25, In 2 "The data measured by the magnetic 
Regarding Claim 7, DeVerse & Kavaklioglu teach all elements of claim 1, upon which this claim depends.
DeVerse teaches identifying a deviation from the expected value for a feature of the one or more features (Column 36 lines 10-16 “This information can be useful in identifying human use patterns (e.g., the speed of the change in the magnetic field increases every 12 hours) and/or the stability of the dendritic water system (e.g., if the speed of the change in the magnetic field gradually increases over longer and longer time scales, this could indicate that a leak is present in the dendritic water system.)"); and sending the feature information for the feature for which the deviation was identified to a server (140, FIG. 1, col.24, In 3-7 "One end of the cable 604 can include a wireless transceiver such that the data measured by the multi-axis sensors can be transmitted wirelessly to the sensor data server 140 for storage and/or analysis").
Regarding Independent Claim 8, DeVerse teaches:
A monitoring system comprising: 
a sensor configured to changes in intensity of a magnetic field (Fig. 6A Element 600 and column 21 line 57 through column 23 line 6.) of a magnet affixed to a monitored asset to produce sensor data (Fig. 6A Elements 500 & 600, the magnet rotating in the fluid meter and the sensor, respectively. See column 21 line 57 through column 23 line 6.), the monitored asset is disposed in a non-metallic liquid or solid medium 
a wireless transceiver configured to transmit data to and receive data from a server via a communication network (Column 24 lines 1-10.); and 
a processor configured to: 
analyze the sensor data to produce feature information (Column 22 lines 12-27.); and 
provide the feature data to a predictive algorithm to generate prognosis information indicating an occurrence of a known condition of the monitored asset (Column 22 lines 12-27.).
DeVerse does not explicitly teach:
indicative of vibration of the monitored asset;
Kavaklioglu teaches:
indicative of vibration of the monitored asset (See paragraphs 0031-0032 & 0036.);
It would have been obvious to a person of ordinary skill in the art to have included the method of analyzing the sensor data to produce feature information indicative of vibration of the asset as per Kavaklioglu for the system of DeVerse & Kavaklioglu since it allows for providing efficient fault analysis and prediction of various assets in the system (See DeVerse, col.26, In 24-26, Kavaklioglu, para. [0031],[0032]).
Regarding Claim 10, DeVerse & Kavaklioglu teach all elements of claim 1, upon which this claim depends.
DeVerse teaches the sensor is a first sensor (FIG. 6A Element 600. See column 21 lines 57-60. "FIG. 6A illustrates a top view perspective of a magnetic field sensor 600 that measures a change in a magnetic field as caused by the rotation of the magnet in the fluid meter 500"), wherein the magnet is a first magnet (FIG. 5 & 6 Element 500. See column 21 lines 45-48 "The fluid meter 500 is an enclosed and/or sealed structure that includes a magnet (e.g., ferrite) that rotates as fluids flow through the fluid meter 500."), wherein the processor being configured to sense changes in intensity of a magnetic field of a magnet affixed to a monitored asset further is further configured to: sense changes in intensity of a first magnetic field associated with the first magnet using the first sensor (col.22, In 12-14 "The magnetic field sensor 600 can measure a perturbation of the magnetic field generated by the magnet in the fluid meter 500 in three dimensions as the magnet rotates”); and sense changes in intensity of a second magnetic field associated with the second magnet using a second sensor.
DeVerse & Kavaklioglu do not explicitly teach wherein a second magnet is affixed to the monitored asset, and sense changes in intensity of a second magnetic field associated with the second magnet using a second sensor.
However, DeVerse in a different embodiment discloses wherein a second magnet is affixed to the monitored asset, and sense changes in intensity of a second magnetic field associated with the second magnet using a second sensor (See column 25 lines 11-17. "In further embodiments, a plurality of magnetic field sensors 600 can be placed near the fluid meter 500 to detect a direction of the fluid flow. For example, a first 
It would have been obvious to a person of ordinary skill in the art to have included the method of sensing changes using a second sensor as per the other embodiment of DeVerse for the method of DeVerse/Kavaklioglu since it allows for deriving the fluid flow direction (See DeVerse, column 25 lines 17-19.). It would have been obvious to a person of ordinary skill in the art to have arrived by routine experimentation at including any number of magnets and sensors for the measurement of changes in intensity for the method of DeVerse/Kavaklioglu since it allows for failure-proof measurements of assets features.
Regarding Claim 13, DeVerse & Kavaklioglu teach all elements of claim 8, upon which this claim depends.
DeVerse teaches the processor is further configured to: determine an expected value for each of the one or more features over time (col. 24, In 65 L col. 25, In 2 "The data measured by the magnetic field sensor 600 can be used to detect dendritic water system 150 use patterns. Over time, these patterns can be related to and/or be indicative of dendritic water system 150 use patterns and/or performance patterns”).
Regarding Claim 14, DeVerse & Kavaklioglu teach all elements of claim 13, upon which this claim depends.
DeVerse teaches the processor is further configured to: identify a deviation from the expected value for a feature of the one or more features (e.g., the speed of the change in the magnetic field increases every 12 hours) and/or the stability of the 
Regarding Independent  Claim 15, DeVerse teaches:
A non-transitory, computer-readable medium, having stored thereon computer- readable instructions operating for operating a monitoring system, comprising instructions configured to cause the monitoring system to: 
sense changes in intensity of a magnetic field of a magnet (Fig. 6A Element 600 and column 21 line 57 through column 23 line 6.) affixed to a monitored asset to produce sensor data (Fig. 6A Elements 500 & 600, the magnet rotating in the fluid meter and the sensor, respectively. See column 21 line 57 through column 23 line 6.), wherein the monitored asset is disposed in a non-metallic liquid or solid medium, and wherein the sensor is disposed outside of the non-metallic medium (Fig. 5 Element 500 and Fig. 6A Element 500. See column 21 lines 43-53.); 
analyze the sensor data to produce feature information (Column 22 lines 12-27.); and 

DeVerse does not explicitly teach:
indicative of vibration of the monitored asset;
Kavaklioglu teaches:
indicative of vibration of the monitored asset (See paragraphs 0031-0032 & 0036.);
It would have been obvious to a person of ordinary skill in the art to have included the method of analyzing the sensor data to produce feature information indicative of vibration of the asset as per Kavaklioglu for the system of DeVerse & Kavaklioglu since it allows for providing efficient fault analysis and prediction of various assets in the system (See DeVerse, col.26, In 24-26, Kavaklioglu, para. [0031],[0032]).
Regarding Claim 17, DeVerse & Kavaklioglu teach all elements of claim 15, upon which this claim depends.
DeVerse teaches the sensor is a first sensor (FIG. 6A Element 600. See column 21 lines 57-60. "FIG. 6A illustrates a top view perspective of a magnetic field sensor 600 that measures a change in a magnetic field as caused by the rotation of the magnet in the fluid meter 500"), wherein the magnet is a first magnet (FIG. 5 & 6 Element 500. See column 21 lines 45-48 "The fluid meter 500 is an enclosed and/or sealed structure that includes a magnet (e.g., ferrite) that rotates as fluids flow through the fluid meter 500."), wherein the instructions configured to cause the monitoring system to sense changes in intensity of a magnetic field of a magnet affixed to a monitored asset further 
DeVerse & Kavaklioglu do not explicitly teach a second magnet is affixed to the monitored asset, and sense changes in intensity of a second magnetic field associated with the second magnet using a second sensor.
However, DeVerse in a different embodiment discloses a second magnet is affixed to the monitored asset, and sense changes in intensity of a second magnetic field associated with the second magnet using a second sensor (See column 25 lines 11-17. "In further embodiments, a plurality of magnetic field sensors 600 can be placed near the fluid meter 500 to detect a direction of the fluid flow. For example, a first magnetic field sensor 600 can be placed in the plane of rotation of the magnet in the fluid meter 500. A second magnetic field sensor 600 can be placed outside of the plane of rotation of the magnet in the fluid meter 500").
It would have been obvious to a person of ordinary skill in the art to have included the method of sensing changes using a second sensor as per the other embodiment of DeVerse for the method of DeVerse/Kavaklioglu since it allows for deriving the fluid flow direction (See DeVerse, column 25 lines 17-19.). It would have been obvious to a person of ordinary skill in the art to have arrived by routine experimentation at including any number of magnets and sensors for the measurement 
Regarding Claim 20, DeVerse & Kavaklioglu teach all elements of claim 15, upon which this claim depends.
DeVerse teaches instructions configured to cause the monitoring system to: determine an expected value for each of the one or more features over time (col. 24, In 65 L col. 25, In 2 "The data measured by the magnetic field sensor 600 can be used to detect dendritic water system 150 use patterns. Over time, these patterns can be related to and/or be indicative of dendritic water system 150 use patterns and/or performance patterns”).
Regarding Claim 21, DeVerse & Kavaklioglu teach all elements of claim 20, upon which this claim depends.
DeVerse teaches instructions configured to cause the monitoring system to: identify a deviation from the expected value for a feature of the one or more features (e.g., the speed of the change in the magnetic field increases every 12 hours) and/or the stability of the dendritic water system (e.g., if the speed of the change in the magnetic field gradually increases over longer and longer time scales, this could indicate that a leak is present in the dendritic water system.)"); and send the feature information for the feature for which the deviation was identified to a server (140, FIG. 1, col.24, In 3-7 "One end of the cable 604 can include a wireless transceiver such that the data measured by the multi-axis sensors can be transmitted wirelessly to the sensor data server 140 for storage and/or analysis")..
Regarding Independent Claim 22, DeVerse teaches:

sensing changes in intensity of a magnetic field of a magnet (Fig. 6A Element 600 and column 21 line 57 through column 23 line 6.) affixed to a monitored asset to produce sensor data (Fig. 6A Elements 500 & 600, the magnet rotating in the fluid meter and the sensor, respectively. See column 21 line 57 through column 23 line 6.), wherein the monitored asset is disposed in a non-metallic liquid or solid medium (Fig. 5 Element 500 and Fig. 6A Element 500. See column 21 lines 43-53.), and wherein the sensor is disposed outside of the non-metallic medium (Fig. 5 Element 500 and Fig. 6A Element 500. See column 21 lines 43-53.); and 
determining vibration data for the monitored asset by analyzing the changes in intensity of the magnetic field of the magnet associated with the monitored asset (Column 22 lines 12-27.).
DeVerse does not explicitly teach:
determining vibration data for the monitored asset 
Kavaklioglu teaches:
determining vibration data for the monitored asset (See paragraphs 0031-0032 & 0036.);
It would have been obvious to a person of ordinary skill in the art to have included the method of analyzing the sensor data to produce feature information indicative of vibration of the asset as per Kavaklioglu for the system of DeVerse & Kavaklioglu since it allows for providing efficient fault analysis and prediction of various assets in the system (See DeVerse, col.26, In 24-26, Kavaklioglu, para. 0031,0032.).

Claims 2, 4, 5, 9, 11, 12, 16, 18, & 19 are rejected under 35 U.S.C. 103 as being unpatentable over DeVerse (U.S. Pat. # 9,470,563) in view of Kavaklioglu et al (U.S. PGPub # 2007/0010900) and May (U.S. PGPub # 2009/0021244).
Regarding Claim 2, DeVerse & Kavaklioglu teach all elements of claim 1, upon which this claim depends.
DeVerse teaches determining a signal value based on the changes in the magnetic field (Fig. 6A Elements 500 & 600, the magnet rotating in the fluid meter and the sensor, respectively. See column 21 line 57 through column 23 line 6.); 
DeVerse & Kavaklioglu do not explicitly teach determining a velocity of the monitored asset based on the signal value.
May teaches determining a velocity of the monitored asset based on the signal value (See paragraphs 0055-0059.).
It would have been obvious to a person of ordinary skill in the art to have included the method of using the magnetic strength signal to determine a velocity of the asset as per May for the system of DeVerse or Kavaklioglu since it allows for efficiently measuring various parameters of the asset using one sensor.
Regarding Claim 4, DeVerse & Kavaklioglu teach all elements of claim 3, upon which this claim depends.
DeVerse teaches determining a first electrical signal value based on the changes in intensity of the first magnetic field (Column 22 lines 12-14 wherein “"The magnetic field sensor 600 can measure a perturbation of the magnetic field generated by the magnet in the fluid meter 500 in three dimensions as the magnet rotates.”); 
DeVerse & Kavaklioglu do not explicitly teach determining a first velocity of the monitored asset along a first axis based on the first electrical signal value; and determining a second velocity of the monitored asset along a second axis based on the second electrical signal value.
May teaches determining a first velocity of the monitored asset along a first axis based on the first electrical signal value (Paragraph 0059 wherein “The physical parameter may be any one of the group consisting of a position, a force, a torque, a velocity.”). 
It would have been obvious to a person of ordinary skill in the art before the effective time of filing to apply the teachings of May to the teachings of DeVerse & Kavaklioglu such that one would determine a first velocity of the monitored asset along a first axis based on the first electrical signal value because it allows for efficiently measuring various parameters of the asset using one sensor.
DeVerse, Kavaklioglu, & May do not explicitly teach
But, it would have been obvious to one of ordinary skill in the art before the effective time of filing to have arrived by routine experimentation at using any of the sensors to measure movement along any required axis since it allows for efficient determination of safe movement of the various assets (See dead area, May, para [0532]-[0534] and DeVerse, col.25, In 13-19).
Regarding Claim 5, DeVerse & Kavaklioglu teach all elements of claim 4, upon which this claim depends.
DeVerse & Kavaklioglu do not explicitly teach determining a phase relationship between the first electrical signal value and the second electrical signal value.
May teaches determining a phase relationship between the first electrical signal value and the second electrical signal value (FIG. 102, para [0543] "Therefore, by measuring the magnetic field detection signal along a plurality of positions along the shaft 8300 of FIG. 102, it is possible to derive the position based on phase information and based on wavelength information of the oscillating magnetization characteristics of FIG. 102").
It would have been obvious to a person of ordinary skill in the art to have included the method of measuring the phase between the two signals as per the other embodiment of May for the system of DeVerse/ Kavaklioglu/May since it allows for efficient determination of safe movement of the various assets (See May paragraphs 0532-0534).
Regarding Claim 9,
DeVerse teaches the processor is further configured to: determine a signal value based on the changes in intensity of the magnetic field (Fig. 6A Elements 500 & 600, the magnet rotating in the fluid meter and the sensor, respectively. See column 21 line 57 through column 23 line 6.); and 
May teaches one to determine a velocity of the monitored asset based on the signal value (See paragraphs 0055-0059.).
It would have been obvious to a person of ordinary skill in the art to have included the method of using the magnetic strength signal to determine a velocity of the asset as per May for the system of DeVerse or Kavaklioglu since it allows for efficiently measuring various parameters of the asset using one sensor.
Regarding Claim 11, DeVerse & Kavaklioglu teach all elements of claim 10, upon which this claim depends.
DeVerse teaches
DeVerse & Kavaklioglu do not explicitly teach determine a first velocity of the monitored asset along a first axis based on the first electrical signal value; and determine a second velocity of the monitored asset along a second axis based on the second electrical signal value.
May teaches determine a first velocity of the monitored asset along a first axis based on the first electrical signal value (Paragraph 0059 wherein “The physical parameter may be any one of the group consisting of a position, a force, a torque, a velocity.”).
It would have been obvious to a person of ordinary skill in the art before the effective time of filing to apply the teachings of May to the teachings of DeVerse & Kavaklioglu such that one would determine a first velocity of the monitored asset along a first axis based on the first electrical signal value because it allows for efficiently measuring various parameters of the asset using one sensor.
DeVerse, Kavaklioglu, & May do not explicitly teach determine a second velocity of the monitored asset along a second axis based on the second electrical signal value.
But, it would have been obvious to one of ordinary skill in the art before the effective time of filing to have arrived by routine experimentation at using any of the sensors to measure movement along any required axis since it allows for efficient determination of safe movement of the various assets (See dead area, May, para [0532]-[0534] and DeVerse, col.25, In 13-19).
Regarding Claim 12,
DeVerse & Kavaklioglu do not explicitly teach the processor is further configured to: determine a phase relationship between the first electrical signal value and the second electrical signal value.
May teaches the processor is further configured to: determine a phase relationship between the first electrical signal value and the second electrical signal value (FIG. 102, para [0543] "Therefore, by measuring the magnetic field detection signal along a plurality of positions along the shaft 8300 of FIG. 102, it is possible to derive the position based on phase information and based on wavelength information of the oscillating magnetization characteristics of FIG. 102").
It would have been obvious to a person of ordinary skill in the art to have included the method of measuring the phase between the two signals as per the other embodiment of May for the system of DeVerse/ Kavaklioglu/May since it allows for efficient determination of safe movement of the various assets (See May paragraphs 0532-0534).
Regarding Claim 16, DeVerse & Kavaklioglu teach all elements of claim 15, upon which this claim depends.
DeVerse teaches the instructions configured to cause the monitoring system to determine the vibration data further comprise instructions configured to cause the monitoring system to: determine a signal value based on the changes in intensity of the magnetic field (Fig. 6A Elements 500 & 600, the magnet rotating in the fluid meter and the sensor, respectively. See column 21 line 57 through column 23 line 6.); and 
DeVerse & Kavaklioglu do not explicitly teach
May teaches one to determine a velocity of the monitored asset based on the signal value (See paragraphs 0055-0059.).
It would have been obvious to a person of ordinary skill in the art to have included the method of using the magnetic strength signal to determine a velocity of the asset as per May for the system of DeVerse or Kavaklioglu since it allows for efficiently measuring various parameters of the asset using one sensor.
Regarding Claim 18, DeVerse & Kavaklioglu teach all elements of claim 17, upon which this claim depends.
DeVerse teaches instructions configured to cause the monitoring system to: determine a first electrical signal value based on the changes in intensity of the first magnetic field (Column 22 lines 12-14 wherein “"The magnetic field sensor 600 can measure a perturbation of the magnetic field generated by the magnet in the fluid meter 500 in three dimensions as the magnet rotates.”); determine a second electrical signal value based on based on changes in intensity of the second magnetic field (Column 25 lines 11-17 wherein “In further embodiments, a plurality of magnetic field sensors 600 can be placed near the fluid meter 500 to detect a direction of the fluid flow. For example, a first magnetic field sensor 600 can be placed in the plane of rotation of the magnet in the fluid meter 500. A second magnetic field sensor 600 can be placed outside of the plane of rotation of the magnet in the fluid meter 500.”).
DeVerse & Kavaklioglu do not explicitly teach to
May teaches one to determine a first velocity of the monitored asset along a first axis based on the first electrical signal value (Paragraph 0059 wherein “The physical parameter may be any one of the group consisting of a position, a force, a torque, a velocity.”).
It would have been obvious to a person of ordinary skill in the art before the effective time of filing to apply the teachings of May to the teachings of DeVerse & Kavaklioglu such that one would determine a first velocity of the monitored asset along a first axis based on the first electrical signal value because it allows for efficiently measuring various parameters of the asset using one sensor.
DeVerse, Kavaklioglu, & May do not explicitly teach one to determine a second velocity of the monitored asset along a second axis based on the second electrical signal value.
But, it would have been obvious to one of ordinary skill in the art before the effective time of filing to have arrived by routine experimentation at using any of the sensors to measure movement along any required axis since it allows for efficient determination of safe movement of the various assets (See dead area, May, para [0532]-[0534] and DeVerse, col.25, In 13-19).
Regarding Claim 19, DeVerse & Kavaklioglu teach all elements of claim 15, upon which this claim depends.
DeVerse & Kavaklioglu do not explicitly teach to
May teaches instructions configured to cause the monitoring system to: determine a phase relationship between the first electrical signal value and the second electrical signal value (FIG. 102, para [0543] "Therefore, by measuring the magnetic field detection signal along a plurality of positions along the shaft 8300 of FIG. 102, it is possible to derive the position based on phase information and based on wavelength information of the oscillating magnetization characteristics of FIG. 102").
It would have been obvious to a person of ordinary skill in the art to have included the method of measuring the phase between the two signals as per the other embodiment of May for the system of DeVerse/ Kavaklioglu/May since it allows for efficient determination of safe movement of the various assets (See May paragraphs 0532-0534).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art listed but not cited represents analogous art that teaches some of the limitations claimed by Applicant.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P MCANDREW whose telephone number is (469)295-9025. The examiner can normally be reached Monday-Thursday 6-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER P MCANDREW/Primary Examiner, Art Unit 2858